DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution After Appeal
In view of the appeal brief filed on 11/16/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111  (if this Office action is non-final) or a reply under 37 CFR 1.113  (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31  followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20  have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:/SHARMILA G LANDAU/                       
/SHARMILA G LANDAU/           Supervisory Patent Examiner, Art Unit 1653                                                                                                                                                                                                                                                                                                                                                                              

Remarks
 Claims 1-10, 12, and 16-22 are pending.
Claims 11 and 13-15 are canceled.
.   

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. 119(a)-(d) to GERMANY 10 2014 103 268.3, filed on 03/12/2014. 
This application, U.S. Application number 15/125260, is a national stage entry of International Application Number PCT/EP2015/055133, filed on 03/12/2015.

Claim Objection
Claim 20 is objected to due to the recitation “B. bassiana” and “M. anisopliae”.  Abbreviations of the genius names should be spelled out at least once in the claim. Appropriate correction is required. This objection is maintained. 

Claim Rejections - 35 USC § 112, Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

 Claims 5 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Claim 1 recites the limitation “for attracting … flying insects … and arachmids”, whereas the dependent Claims 5 and 6 recite “for attracting flying insects” and “for attracting arachmids”, respectively. Therefore, Claims 5 and 6 fail to further limit the Claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(a) or 112, First Paragraph
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 22 as well as dependent Claims 2-10, 12, and 16-21 are directed to a system or device for attracting flying insects and arachmids, comprising: one or more helper microorganisms in an amount sufficient to supply nutrients to the CO2-releasing microorganisms, or one or more enzymes sufficient to supply nutrients to the CO2-releasing microorganisms. Support for the limitation “in an amount sufficient to supply nutrients to the CO2-releasing microorganisms” is not found in the instant specification.  2-releasing microorganisms.  Although the Example 3 provides a specific concentration, 0.5 U/g of capsule, for amylase in capsules that contain 16.7 wt% of CO2-releasing backer’s yeast and 20 wt% of starch, this specific concentration would not provide a written description support for the entire concentration range claimed for the entire genus of enzymes. It is further noted that Example 2 provides a specific concentration, 1% of spore suspension, for helper microorganism M. anisopliae for killing ticks. However, this specific concentration of killing ticks would not provide a written description support for any concentration range claimed for the entire genus of helper microorganisms claimed (including M. anisopliae claimed) for nutrient supply. Therefore, Claims 1-10, 12, and 16-22  are directed to new matter.

Claim Rejections - 35 USC § 103
Claims 1-10, 12, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bernklau et al. (WO/2001/032013, 2001, cited in IDS), as applied to Claims 1-10 and 16-19, further in view of Rath et al. (J . Aust. ent. Soc., 1995, 34:181-186, of records) and Jackson et al. (Mycological Research, 2009, 113:842-850, of record). This rejection is maintained.
Regarding Claims 1, 12, and 20, Bernklau et al. teach a device for attracting insects such as termites (abstract, page 2/lines 10-11) and arachnids (page 125/lines 28-31 and page 12/line 25), wherein the device comprises a formulation which releases 2 for attracting the insects, wherein the CO2 concentration is generated by a biological generation source, such as certain bacterial, fungal, and yeast formulation, over a particular period of time (page 2, lines 10-11 and 18-20, and 25-29). Bernklau et al. further teach that to achieve a slow release of CO2, calcium alginate (i.e. a biodegradable biopolymer) co-encapsulated with yeast (i.e. CO2-releasing microorganisms) and a nutrient substrate (i.e. nutrients specific for the microorganisms) and that encapsulation with carrageenan (a biodegradable biopolymer) can be used alternatively as formulations (pages 79/lines 5-14, page 103/lines 31-33, and page 104/lines 6-15). Regarding the limitation “said biopolymer embeds or envelops said CO2-releasing microorganisms” recited in Claim 1, Bernklau et al. teach the biopolymer co-encapsulates the CO2-releasing microorganisms and the nutrients. According to the GOOGLE dictionary, the term “encapsulate” has a meaning of “to enclose in”, which is similar to the term “embed” or “envelop” recited in the claim. Thus, the biopolymer co-encapsulated with the microorganisms and nutrients, taught by Bernklau et al., appears to be an obvious variant of the biopolymer embedded/enveloped with the microorganisms and the nutrients as recited in the claim.
Bernklau et al. do not teach the device comprises one or more helper microorganisms, wherein the one or more helper microorganisms is fungus Beauveria bassiana (B. bassiana) or Metarhizium anisopliae (M. anisopliae). However, Bernklau et al. teach including an insecticide in their device for destruction of insects and greatly improving the performance of the device (page 11/lines 12-15, page 113/lines 4-7).
Rath et al. teach a bioassay for examining the virulence of entomogenous fungi against insect redheaded pasture cockchafer, and demonstrate that entomogenous 
Jackson et al. teach that the microsclerotia of M. anisopliae resulted in significant infection and mortality in larvae of sugar beet root maggot, (abstract, lines 3-8 from the bottom). Jackson et al. also teach entomopathogenic fungus M. anisopliae has been reported to infect more than 100 insects including soil-dwelling insects (page 843, left column, paragraph 2, lines 1-3); and Commercial interest in using M. anisopliae to control soil-dwelling insects has resulted in pest control formulations (page 843, left column, paragraph 2, last 10 lines). Jackson et al. further teach that chemical pesticides (insecticides) have disadvantages of the development of pest resistance to chemical pesticides as well as the adverse impact of widespread chemical use on human health, food safety, and the environment, which brought in the use of biologically based pest control measures as the solutions (page 842/Introduction section, and page 843/line 1). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further include entomopathogenic fungus M. anisopliae as a helper microorganism in the device of Bernklau et al. for enhancing its ability for destructing and killing insects, as taught by Rath et al. and Jackson et al. A 
Claim 1 recites the limitation “helper microorganisms in an amount sufficient to supply nutrients to the CO2-releasing microorganisms”. Examiner notes that the instant specification do not define the recited term “amount” for the helper microorganismsto supply nutrients. It is also noted that the instant claims do not recite any limitation to define a specific number of the helper microorganisms present in the claimed system. It is further noted that nutrients supplied by the helper microorganisms in the claimed system are not the only nutrient source for the CO2-releasing microorganisms, because there are other sources of nutrients, such as the nutrients specifically embedded/enveloped along with the CO2-releasing microorganisms in the biopolymer, 2-releasing microorganisms that need nutrients as well as an amount of the nutrients embedded/enveloped with the CO2-releasing microorganisms in the biopolymer. Given that Claim 1 does not define a specific number of the CO2-releasing microorganisms and an amount of the nutrients embedded in the biopolymer, any amount of the helper microorganisms could be sufficient for supplying nutrients. For example, if the nutrients embedded in the biopolymer, alone, are sufficient to support growth of the CO2-releasing microorganisms, it would not be essential for the helper microorganisms to further supply nutrients to the CO2-releasing microorganisms, accordingly, a minimal amount of the helper microorganisms would be sufficient.  Furthermore, Jackson et al. teach a specific amount of M. anisopliae, more than 1x 108 per gram of formulate, is effective for killing insect larvae (page 846/left column/lines 7-10 and last 5 lines); and Rath et al. teach that a specific amount of M. anisopliae, 2x 106 per gram of preparation, is highly effective against pests (abstract/lines 3-5, page 184/last paragraph/lines 1-4). Given Claim 1 does not define any specific amount of the helper microorganisms in the claimed system, the amounts of M. anisopliae taught by Jackson et al. and Rath et al. meet the requirement of the claim. Regarding the further limitation “to supply nutrients to the CO2-releasing microorganisms” in Claim 1,  Examiner notes that this limitation is directed to the function, not the structure, of the helper microorganisms. As evidenced by the disclosure of the specification (paragraph 0024), M. anisopliae has amylase activity which breaks down nutrients in the form of starch, and the nutrients broken-down by M. anisopliae are readily available and supplied to the 2-releasing microorganisms. In addition, Bernklau et al. specifically teach that the yeast formulation comprises starch-containing corn flour as a nutrient supplement material (page 35, lines 29-31). As such, the device suggested by Bernklau et al., Jackson et al. and Rath et al. comprises starch in the presence of M. anisopliae that has amylase activity of breaking down the starch to release glucose nutrients to CO2-releasing microorganisms. Thus, the helper microorganism M. anisopliae in the device suggested by the prior art has the function “to supply nutrients to the CO2-releasing microorganisms”, as required by the claim.  Therefore, Claims 1, 12 and 20 would have been obvious over the combined teachings of Bernklau et al., Rath et al., and Jackson et al. 
Regarding Claim 2, the recited limitation is directed to the function, not the structure, of the claimed system or device. The device suggested by Bernklau et al., Rath et al., and Jackson et al. has the same structure as the claimed device. In the absence of evidence to the contrary, it is presumed that substances having substantially the same structures are capable of performing substantially the same function. Therefore, the teachings of Bernklau et al. meet the requirement of the claim. Alternatively, Claim 2 would have been obvious because Bernklau et al. teach that the formulation of calcium alginate co-encapsulated with yeast/nutrient is used for achieving a slow release of CO2. It is considered that a particular period of time for releasing CO2 can be readily modified through routine optimization, such as by adjusting the amounts and ratios of the biopolymer, CO2-releasing microorganisms and nutrients to reach a desired time period (e.g. 20 days) for releasing CO2.
2-releasing microorganisms is yeast, as indicated above.
Regarding Claim 4, Bernklau et al. further teach that the yeast formulation comprising corn flour and corn syrup as nutrients specific for yeast, attracts significantly more insects than the controls (page 35, lines 29-31). Thus, it would have been obvious to include corn flour and corn syrup as the nutrient substance to be co-encapsulated with the biodegradable biopolymer.
Regarding Claims 5, 17 and 21, Bernklau et al. teach the device is configured for attracting termites, as indicated above.
Regarding Claims 6 and 18, Bernklau et al. further teach the device is configured for attracting mites (page 79/line 5 and page 103/line 32).    
 Regarding Claim 8, Bernklau et al. teach the formulation further comprises inert materials, which are conventionally employed as fillers (page 123, lines 29-32). It would have been obvious to have the fillers to be co-encapsulated with the biodegradable biopolymer along with the microorganisms and nutrients, because they are inert materials and do not interfere the function of active ingredients. 
Regarding Claim 9, Bernklau et al. teach the biodegradable biopolymer is calcium alginate, as indicated above.
Regarding Claim 10, Bernklau et al. teach the device is in the form of granules (page 8/lines 5-7, page 79/lines 13-14).
Regarding Claim 16, Bernklau et al. teach that the CO2 evolving agent is yeast S. cervisae (sour dough bread starter), a synonyms of baker’s yeast. Thus, it would have 
Regarding Claims 7 and 19, the claims define that the insecticide comprised in the claimed system/device can be an entomopathogenic microorganism.  Rath et al. and Jackson et al. teach that M. anisopliae is entomopathogenic fungus,  thus, M. anisopliae is also an insecticide and an entomopathogenic microorganism.  It would have been obvious to include additional entomopathogenic fungi, such as M. flavoviride and Beauveria bassiana, in the device suggested by Bernklau et al., Rath et al. and Jackson et al. for controlling and killing insets in a wider host range, because it had been well known in the art that various entomopathogenic fungi including M. flavoviride and B. bassiana are effective at controlling and killing insects and that their host ranges are varied greatly, as such combining different entomopathogenic fungi in the same device would allow a wider range of insect hosts to be targeted and controlled. In support, Rath et al. further teach that M. flavoviride and B. bassiana are pathogenic to adults, larvae, and/or eggs of insects at concentrations, such as 2x104, 105, and 106 spores per gram of formulation (abstract), and that the host specificity of different fungal isolates are varied greatly (page 186, left column, lines 1-3).  Overall, the device suggested by the cited prior art meets the 4 component requirements of claims 7 and 19, as indicated in this 103 rejection. Specifically, they are: A. CO2-releasing Yeast; B. nutrients for the yeast; C. Helper microorganism M. anisopliae; and D. insecticides M. flavovirise, B. bassiana (Note: Claims 7 and 19 do not depended on claim 20 and these two claims do not define B. bassiana as being the helper microorganism claimed.  So, B. bassiana may be interpreted as insecticide).    
2-releasing microorganisms”, the claim does not define what specific amount is sufficient for the one or more enzymes to supply nutrients. For the reasons indicated above (see pages 6-7), the recited “an amount sufficient to supply nutrients” is a variable, and any amount of the one or more enzymes could be sufficient for supplying nutrients. Given that Rath et al., and Jackson et al. teach the helper microorganism M. anisopliae is in specific amounts (e.g. more than 1x 108 per gram), the enzymes inherently comprised in the M. anisopliae are accordingly limited to certain specific ranges. Thus, the teachings of Jackson et al. and Rath et al. meet the requirement of the amount of the enzymes, as recited by the claim. Regarding the limitation “to supply nutrients to the CO2-releasing microorganisms”, the cited prior art does not specifically teach that M. anisopliae supplies the nutrients. However, to supply the nutrients is directed to the function of the enzymes. It is noted that the M. anisopliae enzymes in the device suggested by the 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
Claims 1-10, 12, and 16-22 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-9, 11, 16-18, 20, and 22-24 of copending Application No. 14/428057.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  This rejection is maintained.  
Claims 1, 3-9, 11, 16-18, 20, and 22-24 of the copending ‘057 Application are directed in part to a system for attracting pests, comprising: CO2-releasing yeast microorganism; nutrients specific for the yeast; amylase or one or more auxiliary microorganisms with amylase activity being different from the yeast to convert the nutrients to a form metabolizable by the yeast; and one or more biodegradable biopolymers which encapsulate the system or device and allow release of CO2 over a period of more than 20 days; wherein the nutrients are corn flour, corn com-protein, starch, squash flour, or potato flour; wherein the system further comprises one or more of constituent fillers, drying assistants, glucose, sucrose, additional attractants, 
It is noted that the amylase and the auxiliary microorganisms with amylase activity for supplying metabolizable nutrients to the yeast, as defined in the claims of the ‘057 Application, reads on the limitations “one or more helper microorganisms … to supply nutrients to the CO2-releasing microorganisms”, “the helper microorganisms and/or enzymes have amylase activity”, and “one or more enzymes … to supply nutrients to the CO2-releasing microorganisms”, respectively, recited in the instant claims 1, 12, and 22.
Regarding the limitation “in an amount sufficient to …” in the instant claims 1 and 22, the copending claims define that the amylase enzyme or the auxiliary microorganisms are used for converting the nutrients to a form that is metabolizable by the CO2-releasing yeast. It would have been obvious to provide the enzyme or the auxiliary microorganisms in an amount sufficient to supply metabolizable nutrients to the yeast. 

Therefore, the system or device of Claims 1-10, 12, and 16-22 of the instant application is either anticipated by or is deemed obvious over claims 1, 3-9, 11, 16-18, 20, and 22-24 of copending Application No. 14/428057.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments in Appeal Brief
Applicant's arguments about the rejection of claims 1-10, 12, and 16-22 under 35 U.S.A. 103 in the appeal brief (pages 15-18) filed on 11/16/2021 have been fully considered but they are not persuasive for the following reasons.
Regarding Applicant’s arguments based on the limitation “helper microorganisms in an amount sufficient to supply nutrients …” recited in the claim 1 in the appeal brief (page 15/paragraphs 3-4), these arguments are not persuasive for the reasons of record (see the paragraph spanning pages 14 and 15 in Examiner’s Response to Arguments in the previous office action dated 02/26/2021).

Regarding Applicant’s arguments about improper hindsight in the appeal brief (page 15/last paragraph, page 16/paragraphs 1 and 3), these arguments are not persuasive for the reasons of record (see page 16/paragraph 2 in Examiner’s Response to Arguments in the previous office action dated 02/26/2021).
Regarding Applicant’s arguments about Claim 7 and the limitation of insecticide recited in the claim in the appeal brief (paragraph spanning pages 16-17), these arguments are not persuasive for the reasons of record (see page 17/paragraph 2 in Examiner’s Response to Arguments in the previous office action dated 02/26/2021).
Regarding Applicant’s arguments about Claim 22 in the appeal brief (pages 17-18), the arguments based on data of the combining the yeast and amylase in the PhD thesis of Pascal Humbert are not persuasive for the reasons of record (see paragraph spanning pages 16 and 17 in Examiner’s Response to Arguments in the previous office action dated 02/26/2021).  In response to Applicant’s arguments based on the limitation of “one or more enzymes” recited in Claim 22, Examiner has properly provided the broadest reasonable interpretation of this limitation in the 103 rejection, Per MPEP 2111.  This is Examiner’s position that the “enzymes” recited in the claim encompasses those enzymes inherently comprised in the helper microorganisms because the claim 22 does not recite any limitation to define the structure of the enzymes or require the enzymes to be in the isolated form. With regard to Applicant’s continuous arguments 
In view of the foregoing, the 103 rejection of Claims 1-10, 12, and 16-22 over 
the combination of Bernklau with Rath and Jackson is a proper and well-grounded rejection. The claimed product would have been obvious to one of ordinary skill in the art for all the reasons indicated above. Accordingly, the 103 rejection is maintained in this office action.
 
Applicant’s comments about the objection to Claim 20 as well as the provisional double patenting rejection of Claims 1-10, 12, and 16-22 in the appeal brief (page 20) are acknowledged. Accordingly, the claim objection and the double patenting rejection are maintained in this office action. 
  
Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/Qing Xu/

Patent Examiner
Art Unit 1653


/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653